Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         05-OCT-2018
                                                         09:50 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        CITIMORTGAGE, INC.,
                   Respondent/Plaintiff-Appellee,

                                 vs.

     BESSIE LEE FREITAS PREGANA; BRIAN JOSEPH PREGANA, SR.,
               Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 13-1-0755-03)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners Bessie and Brian Pregana’s application for
writ of certiorari, filed on August 28, 2018, is hereby rejected.
          DATED:   Honolulu, Hawai#i, October 5, 2018.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson